      Case 5:20-cv-00140-MTT-CHW Document 5 Filed 04/27/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

TEKELIA PRESTON,                          :
                                          :
              Plaintiff,                  :
                                          :
              VS.                         :
                                          :       NO. 5:20-CV-140-MTT-CHW
                                          :
Warden HELTON HALL;                       :
GEORGIA DEP’T OF CORR.,                   :
                                          :       ORDER
           Defendants.                    :
______________________________            :


       Plaintiff Tekelia Preston, a prisoner at Baldwin State Prison in Hardwick, Georgia,

has filed a pro se civil rights complaint under 42 U.S.C. § 1983. ECF No. 1. Plaintiff

also submitted a motion to proceed without prepayment of the filing fee or security therefor

under 28 U.S.C. § 1915(a). ECF No. 2. For reasons discussed below, his motion to

proceed in forma pauperis is granted, the Georgia Department of Corrections is dismissed

from the action, and the case is transferred to the United States District Court for the

Southern District of Georgia.

                I. REQUEST TO PROCEED IN FORMA PAUPERIS

       Plaintiff seeks leave to proceed without prepayment of the filing fee or security

therefor pursuant to 28 U.S.C. § 1915(a). ECF No 2. As it appears Plaintiff is unable to

pay the cost of commencing this action, his application to proceed in forma pauperis is

hereby GRANTED.

       However, even if a prisoner is allowed to proceed in forma pauperis, he must

nevertheless pay the full amount of the $350.00 filing fee. 28 U.S.C. § 1915(b)(1). If the

                                              1
      Case 5:20-cv-00140-MTT-CHW Document 5 Filed 04/27/20 Page 2 of 5



prisoner has sufficient assets, he must pay the filing fee in a lump sum. If sufficient assets

are not in the account, the court must assess an initial partial filing fee based on the assets

available. Despite this requirement, a prisoner may not be prohibited from bringing a civil

action because he has no assets and no means by which to pay the initial partial filing fee.

28 U.S.C. § 1915(b)(4). In the event the prisoner has no assets, payment of the partial

filing fee prior to filing will be waived.

       Plaintiff’s submissions indicate that he is unable to pay the initial partial filing fee.

Accordingly, it is hereby ORDERED that his complaint be filed and that he be allowed to

proceed without paying an initial partial filing fee.

       Hereafter, Plaintiff will be required to make monthly payments of 20% of the

deposits made to his prisoner account during the preceding month toward the full filing

fee. The agency having custody of Plaintiff shall forward said payments from Plaintiff’s

account to the clerk of the court each time the amount in the account exceeds $10.00 until

the filing fees are paid. 28 U.S.C. § 1915(b)(2). The Clerk of Court is DIRECTED to

send a copy of this Order to the business manager or warden at Baldwin State Prison.

                               II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 1915A(a), a federal court is required to conduct an initial

screening of a prisoner complaint “which seeks redress from a governmental entity or

officer or employee of a governmental entity.” Section 1915A(b) requires a federal court

to dismiss a prisoner complaint that is: (1) “frivolous, malicious, or fails to state a claim

upon which relief may be granted”; or (2) “seeks monetary relief from a defendant who is

immune from such relief.”

       A claim is frivolous when it appears from the face of the complaint that the factual

allegations are “clearly baseless” or that the legal theories are “indisputably meritless.”

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (citations omitted). A complaint
                                               2
          Case 5:20-cv-00140-MTT-CHW Document 5 Filed 04/27/20 Page 3 of 5



fails to state a claim when it does not include “enough factual matter (taken as true)” to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.”     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (noting that

“[f]actual allegations must be enough to raise a right to relief above the speculative level,”

and that the complaint “must contain something more . . . than . . . a statement of facts that

merely creates a suspicion [of] a legally cognizable right of action”) (internal quotations

and citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (explaining

that “threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice”).

          In making the above determinations, all factual allegations in the complaint must be

viewed as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). Moreover,

“[p]ro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998).

          In order to state a claim for relief under § 1983, a plaintiff must allege that: (1) an

act or omission deprived him of a right, privilege, or immunity secured by the Constitution

or a statute of the United States; and (2) the act or omission was committed by a person

acting under color of state law. Hale v. Tallapoosa Cty., 50 F.3d 1579, 1581 (11th Cir.

1995). If a litigant cannot satisfy these requirements, or fails to provide factual allegations

in support of his claim or claims, then the complaint is subject to dismissal. See Chappell

v. Rich, 340 F.3d 1279, 1282-84 (11th Cir. 2003) (affirming the district court’s dismissal

of a § 1983 complaint because the plaintiff’s factual allegations were insufficient to support

the alleged constitutional violation). See also 28 U.S.C. § 1915A(b) (dictating that a

complaint, or any portion thereof, that does not pass the standard in § 1915A “shall” be

dismissed on preliminary review).
                                                 3
      Case 5:20-cv-00140-MTT-CHW Document 5 Filed 04/27/20 Page 4 of 5




                   III. STATEMENT AND ANALYSIS OF CLAIMS

       Preston complains that he was falsely imprisoned by Warden Helton Hall at Jenkins

Correctional Center-CCA. ECF No. 1 at 3-4. He names Warden Hall and the Georgia

Department of Corrections as Defendants. Id. He requests damages in the amount of one

million dollars. Id. at 6.

       The Georgia Department of Corrections is not subject to liability under § 1983

because it is not a “person” as defined by that statute. 42 U.S.C. § 1983. Furthermore,

the Georgia Department of Corrections is a state entity entitled to Eleventh Amendment

immunity.    Stevens v. Gay, 864 F.2d 113, 115 (11th Cir.1989).         Thus, the Georgia

Department of Corrections must be dismissed from this action.

       If the Georgia Department of Corrections is dismissed, venue would no longer be

proper in this district. Plaintiff’s remaining claims involve events that allegedly occurred

at Jenkins Correctional Center-CCA, which is located in the Southern District of Georgia,

and the only remaining Defendant, Warden Helton Hall, resides in the Southern District of

Georgia as well. ECF No. 1 at 3-4; See 28 U.S.C. § 1391(b).

       Plaintiff’s action shall therefore be TRANSFERRED to the Southern District of

Georgia. 28 U.S.C. § 1406(a) (authorizing district court to “dismiss, or if it be in the

interest of justice, transfer such case to any district . . . in which it could have been

brought”).

                                   IV. CONCLUSION

       Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 2, is

GRANTED. The Georgia Department of Corrections is DISMISSED with prejudice,
                                             4
      Case 5:20-cv-00140-MTT-CHW Document 5 Filed 04/27/20 Page 5 of 5



and the Clerk of Court is ORDERED to transfer this action to the United States District

Court for the Southern District of Georgia.

      SO ORDERED, this 27th day of April, 2020.


                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              5
